On May 14,2003, the defendant was sentenced to Three (3) years in the Montana State Prison for violations of the conditions of a suspended sentence for the offense of Persons Under the Influence of Alcohol or Drugs, Fifth Offense, a Felony.
On August 21, 2003, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court. The Division modified the sentence to a three (3) year commitment to the Department of Corrections, with the recommendation that the defendant be placed at the WATCh program. Upon the successful completion of the WATCh program, the balance of the defendant’s sentence shall be suspended.
On April 2,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court, upon remand of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the S entence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Upon review by the Sentence Review Division, it is clear that the defendant has completed a program that is equivalent to the WATCh program. The defendant was unable to participate the WATCh program due to an interpretation of the law by the Department of Corrections and sustained by the Supreme Court.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a Three (3) year commitment to the Department of Corrections, with all time suspended.
Done in open Court this 2nd day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.